DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

2.	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 21-25, 32-34, 36, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchard (3016512).
As to claim 21, Borchard, Figs. 1-6 discloses an electrical connector 30, adapted to be mated with a corresponding counter connector 10 in a mating direction, the electrical connector comprising: at least one female contact terminal 40 extending at least partially perpendicular to the mating direction in an extension direction; and a connector housing 30 comprising at least one terminal cavity 34, 38 adapted to house the female contact terminal; and wherein the female contact terminal comprises a distal portion with two flexible spring arms 44 extending in the extension direction, an engagement portion is formed between the flexible spring arms, the engagement portion is adapted to engage a corresponding male terminal 22 of the counter connector, the female contact terminal is cut from a piece of sheet metal, and the two spring arms are unbent and arranged in a common plane perpendicular to the mating direction.
As to claim 22, Borchard, Figs. 1-6 discloses the two spring arms are flat, each spring arm has an oblong rectangular cross section, and the spring arms are oriented in the cavity such that a longer perimeter of the rectangular cross section is in a plane perpendicular to the mating direction.

As to claim 24, Borchard, Figs. 1-6 discloses the engagement portion is formed at a distal end portion of the flexible spring arms.
As to claim 25, Borchard, Figs. 1-6 discloses inner walls of the engagement portion are arcuate such that they form a cylinder extending in the mating direction, and a radius of the arcuate inner walls is about twice a radius of the male terminal, perpendicular to the mating direction.
As to claim 32, Borchard, Fig. 4 discloses inner walls of the terminal cavity comprise at least one locator member (a groove not labeled), and the female contact terminal comprises at least one corresponding counteracting locator member (not labeled) which is adapted to engage the locator member such that the female contact terminal is positioned in the terminal cavity at a predefined position when the locator member engages the corresponding counteracting locator member.
As to claim 33, Borchard, Fig. 4 discloses the at least one locator member comprises a protrusion (not labeled) extending from the inner walls of the terminal cavity and the counteracting locator member is a corresponding recess provided at a proximal portion of the female contact terminal extending through the female contact terminal, or the at counteracting locator member comprises a protrusion and the at least one locator member is a corresponding recess (not labeled).
As to claim 34, Borchard, Figs. 1-6 discloses a spacer (not labeled) provided in a gap that extends between the flexible spring arms, wherein the spacer is provided at a distal end portion of the flexible spring arms.
As to claim 25, Borchard, Figs. 1-6 discloses at least one locator member and/or a spacer integrally formed with the connector housing.
 As to claim 25, Borchard, Figs. 1-6 discloses the electrical connector 30 and a corresponding counter connector 10.

As to claim 40, Borchard, Figs. 1-6 discloses the corresponding counter connector comprises a contact pin male terminal 22.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 26-31, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Borchard (3016512) in view of Muta et al (6527571), Hayashi (6743051).
As to claim 26, to form the radius of the arcuate inner walls is in a range from 0.1 mm to 10 mm would have been obvious to one with skill in the art before the effective filing date of the claimed invention to achieve the desire of selected size of the inner walls for fitting with a selected size of the contact for better connection.
As to claim 27, to form the engagement portion of the flexible spring arms comprises inclined surfaces at a top and/or bottom side of the flexible spring arms along the mating direction to provide a funnel above and/or below the engagement portion adapted to guide the male terminal toward the engagement portion would have been obvious to one with skill in the art before the effective filing date of the claimed invention since such change is common in the art for easy guiding the mating contact when connection. For example, Muta, Figs. 5-6 discloses an engagement portion 34A of flexible spring arms 34 comprises inclined surfaces at a top of the flexible spring arms along the mating direction to provide a funnel above the engagement portion adapted to guide the male terminal toward the engagement portion.

As to claim 28, Borchard in view of Muta, Mura, Figs. 5-6 also discloses the connector housing comprises a first guide member 27 adapted to guide the male terminal toward the engagement portion parallel to the mating direction, and the first guide member tapers conically against the mating direction.
As to claim 29, Borchard in view of Muta, Mura, Figs. 5-6 also discloses the connector housing comprises a second guide member 29 arranged adjacent above the first guide member, as seen against the mating direction, said second guide member is a square-shaped hole extending parallel to the mating direction, and the second guide member has a side length equal to a diameter of the male terminal.
As to claim 30, to form the terminal cavity comprises a roof member arranged above the female contact terminal as seen in the mating direction and blocking movement of the female contact terminal in the mating direction would have been obvious to one with skill in the art before the effective filing date of the claimed invention since such change is common in the art for securing the female terminal in the housing. For example, Muta, Figs. 5-6 discloses a terminal cavity comprises a roof member 23 arranged above a female contact terminal 30 in the mating direction and blocking movement of the female contact terminal in the mating direction.
As to claim 31, Muta, Figs. 5-6 also discloses the roof member is a separate part with the connector housing.
As to claim 37, to form the electrical connector is a vehicle supplemental restraint system (SRS) connector would have been obvious to one with skill in the art before the effective filing date of the claimed invention since such change is common in the art by using the female terminal of Borchard in a housing of an electrical connector is a vehicle supplemental restraint system (SRS) connector. For example, Hayashi, Figs. 1-3 discloses an electrical connector 1 being a vehicle supplemental restraint system (SRS) connector having female terminal 26 therein.
As to claim 39, Borchard in view of Hayashi, Hayashi, Figs. 1-3 also discloses a ferrite element 6 having a cavity to at least partially accommodate the female contact terminal, wherein the cavity is shaped to match with a cross section of the female contact terminal to minimize any gaps between inner walls of the cavity and a surface of the female contact terminal arranged in the cavity.
6.	 Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Lake, Jr., Wagener et al, Justus et al, and Machado are cited for disclosure of female terminal having arms.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D VU whose telephone number is (571)272-2016.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






           /HIEN D VU/               Primary Examiner, Art Unit 2831